STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 23, 2017
                Plaintiff-Appellee,

v                                                                  No. 330244
                                                                   Kalamazoo Circuit Court
DEVONTE DEMEER PARKER,                                             LC No. 2015-000024-FC

                Defendant-Appellant.


Before: BORRELLO, P.J., and MARKEY and M. J. KELLY, JJ.

PER CURIAM.

        Following a jury trial, defendant, Devonte Parker, was convicted of reckless driving
causing death, MCL 257.626(4); failure to stop at the scene of an accident resulting in serious
impairment of a body function or death, MCL 257.617(2); third-degree fleeing or eluding a
police officer, MCL 257.602a(3)(a); and assaulting, resisting, or obstructing a police officer,
MCL 750.81d(1).1 Parker was concurrently sentenced to 7 years and 6 months to 15 years’
imprisonment for reckless driving causing death, three to five years’ imprisonment for failure to
stop, three to five years for third-degree fleeing or eluding a police officer, and 16 months to 2
years’ imprisonment for assaulting, resisting, or obstructing a police officer. He now appeals as
of right. For the reasons stated in this opinion, we affirm.

                                       I. BASIC FACTS

        This appeal arises out of an altercation that started with Parker playing music too loudly
in an apartment complex parking lot. Kenneth Miller, a resident at the apartment complex, went
outside to confront Parker, who was inside a vehicle, about the music. Miller and Parker
exchanged words, the police were called, and Miller blocked Parker’s vehicle from leaving
before the police arrived. Parker put the vehicle in drive and began to leave. Miller ended up on
the hood of the vehicle, and Parker continued driving out onto the main road. Miller eventually
became dislodged from the vehicle, sustained severe head injuries, and died.




1
    Parker was acquitted of second-degree murder, MCL 750.317.


                                               -1-
                                       II. SELF-DEFENSE

                                 A. STANDARD OF REVIEW

        Parker first argues that he was denied his due process rights because he established self-
defense for the reckless driving offense. He does not challenge the sufficiency of the evidence
for any of the requirements for reckless driving causing death; rather, he asserts that the
prosecution presented insufficient evidence to disprove his claim of self-defense. Challenges to
the sufficiency of the evidence are reviewed de novo. People v Harverson, 291 Mich. App. 171,
177; 804 NW2d 757 (2010). The analysis is “whether a rational trier of fact could find that the
evidence proved the essential elements of the crime beyond a reasonable doubt.” Id. at 175. In
making this determination, we view “the evidence in the light most favorable to the prosecution.”
Id. “All conflicts with regard to the evidence must be resolved in favor of the prosecution.”
People v Wilkens, 267 Mich. App. 728, 738; 705 NW2d 728 (2005). Further, we will “not
interfere with the jury’s assessment of the weight and credibility of witnesses or the evidence,
and the elements of an offense may be established on the basis of circumstantial evidence and
reasonable inferences from the evidence.” People v Dunigan, 299 Mich. App. 579, 582; 831
NW2d 243 (2013) (citations omitted).

                                         B. ANALYSIS

       “Due process requires that, to sustain a conviction, the evidence must show guilt beyond
a reasonable doubt.” People v Railer, 288 Mich. App. 213, 216; 792 NW2d 776 (2010). “Once a
defendant raises the issue of self-defense and satisfies the initial burden of producing some
evidence from which a jury could conclude that the elements necessary to establish a prima facie
defense of self-defense exist, the prosecution must exclude the possibility of self-defense beyond
a reasonable doubt.” People v Stevens, 306 Mich. App. 620, 630; 858 NW2d 98 (2014) (quotation
marks and citation omitted). In relevant part, the Self-Defense Act, MCL 780.971 et seq.,
provides as follows:

               (1) An individual who has not or is not engaged in the commission of a
       crime at the time he or she uses deadly force may use deadly force against another
       individual anywhere he or she has the legal right to be with no duty to retreat if
       either of the following applies:

               (a) The individual honestly and reasonably believes that the use of deadly
       force is necessary to prevent the imminent death of or imminent great bodily harm
       to himself or herself or to another individual. [MCL 780.972(1)(a).]

        Here, Parker testified that he decided to leave because he feared for his life. However,
the prosecution presented evidence to the contrary. There was testimony that Parker told his
friend, Michelle Kirk, “You better get your ass out here, and get . . . your neighbor [i.e., Miller]
before I beat his ass.” Further, Parker expressed that he was leaving once the police were
coming and told Kirk, “You guys need to get out [of] here, the cops are on their way, and I’m
getting’ out of here.” A police detective testified that Parker told him that he did not want to
have police contact that night because the vehicle was registered to a friend who he believed to



                                                -2-
have warrants. This evidence suggests that Parker left out of fear of the police arriving rather
than fear for his life.

        Further, although Parker testified that he thought he heard Miller ask for a weapon,
Parker testified that he never saw Miller with a weapon. An eyewitness, Ryan Puma, expressed
a desire to stay out of the argument between Miller and Parker. Miller’s wife testified that she
told Miller to come inside since the police were on their way, but Miller stated that he was going
to wait outside until the police arrived. This testimony suggests that there was not an imminent
threat of death or great bodily harm to Parker and that the use of deadly force was unnecessary.

       Moreover, even after initially driving away from the parking space, Parker could have
stopped driving so that Miller could have safely gotten off the vehicle. The distance from the
blood spots in the road to the entrance of the apartment complex was 1,220 feet, and to get to the
main road the vehicle had to travel approximately 160.4 feet west and 34.4 feet south. Thus,
Miller traveled approximately 1,415 feet. Puma and Miller’s wife testified that Parker was
driving at a high rate of speed with Miller on the hood of the vehicle, and even Kirk, who was on
the phone with Parker, testified that the engine sounded like a racecar. When Parker spoke with
the police, he never mentioned that he feared for his life. In addition, when Parker saw the
police minutes after the incident, he fled. See People v Goodin, 257 Mich. App. 425, 432; 668
NW2d 392 (2003) (explaining that “evidence of flight is admissible to support an inference of
‘consciousness of guilt’ ”). Therefore, viewing the evidence in a light most favorable to the
prosecution, Harverson, 291 Mich. App. at 175, the evidence was sufficient to rebut Parker’s
claim of self-defense beyond a reasonable doubt, Stevens, 306 Mich. App. at 630.

        Nevertheless, Parker argues that the jury found him not guilty of second-degree murder
because he was acting in self-defense. He asserts that there was no rational reason for the jury to
not apply self-defense to his reckless driving causing death charge. We disagree. Parker
assumes that the jury found that his self-defense theory was established, but the record does not
support his assumption. First, the jury verdicts were not necessarily inconsistent, given that the
jury could have reasonably concluded that, although self-defense did not apply, the prosecution
had not established all the elements of second-degree murder. Second, as recognized by Parker
on appeal, “inconsistent verdicts within a single jury trial are permissible and do not require
reversal” in the absence of confusion by the jury, a misunderstanding of the instructions, or
impermissible compromises. People v Putman, 309 Mich. App. 240, 251; 870 NW2d 593 (2015).
“[J]uries are not held to any rules of logic nor are they required to explain their decisions.” Id.
(quotation marks and citation omitted; alteration in Putman). Parker does not argue any of the
circumstances explained in Putman. Rather, he acknowledges the permissibility of inconsistent
verdicts and reverts back to his sufficiency argument, which, as explained above, is without
merit.

                               III. EXCLUSION OF EVIDENCE

       Parker next argues that the trial court abused its discretion in excluding evidence of
Miller’s prior arrests and convictions for assault. Parker also makes a conclusory argument that
the abuse of discretion denied him a fair trial and due process of law.



                                                -3-
        After review of the record, we conclude that Parker waived this issue. “[W]aiver is the
intentional relinquishment or abandonment of a known right.” People v Vaughn, 491 Mich. 642,
663; 821 NW2d 288 (2012) (quotation marks and citation omitted; emphasis in Vaughn). “A
defendant who waives a right extinguishes the underlying error and may not seek appellate
review of a claimed violation of that right.” Id. Specifically, “[a] defendant should not be
allowed to assign error on appeal to something his own counsel deemed proper at trial.” People
v Green, 228 Mich. App. 684, 691; 580 NW2d 444 (1998). “To do so would allow a defendant to
harbor error as an appellate parachute.” Id.

        The trial court, on numerous occasions, made clear that it was not foreclosing the
possibility of allowing Parker’s lawyer to question Miller’s wife about the prior convictions.
The trial court instead instructed Parker’s lawyer to provide legal authority and notice if he
wanted to try to use specific instances of conduct and prior convictions. Parker’s lawyer
responded that he understood the instruction. However, Parker’s lawyer never provided any
authority, and he never subsequently argued the issue. Although the reasons why Parker did not
pursue this issue further are unclear from the record, it is plausible that he did not pursue it due to
his own specific instances of violence. Regardless of the reason, Parker knew he had had the
right to address the issue and subsequently raise it, but he never exercised it. Accordingly, we
conclude that Parker waived this issue. Vaughn, 491 Mich. at 663.

                             IV. RIGHT TO AN IMPARTIAL JURY

                                  A. STANDARD OF REVIEW

        Last, Parker argues that he was denied the right to an impartial jury (1) because the court
allowed Juror Three to remain on the jury panel after Juror Eight reported that Juror Three was
biased and (2) because the court failed to question the entire jury panel to see if any comments or
Juror Three’s bias influenced them. “The trial court’s decision whether to remove a juror is
reviewed for an abuse of discretion,” and “[c]onstitutional issues, such as the right to a fair trial,
are reviewed de novo.” People v Mahone, 294 Mich. App. 208, 215; 816 NW2d 436 (2011). “An
abuse of discretion occurs when the court chooses an outcome that falls outside the range of
reasonable and principled outcomes.” Id. at 212.

                                           B. ANALYSIS

        “The United States and Michigan Constitutions guarantee a criminal defendant a fair trial
by an impartial jury.” People v Jackson, 292 Mich. App. 583, 592; 808 NW2d 541 (2011), citing
US Const Am VI; Const 1963, art 1, § 20. “Consistent with a defendant’s right to a fair and
impartial jury, jurors may only consider the evidence that is presented to them in open court.”
People v Stokes, 312 Mich. App. 181, 187; 877 NW2d 752 (2015) (quotation marks and citation
omitted). “[J]urors are presumed to be . . . impartial, until the contrary is shown,” and “[t]he
burden is on the defendant to establish that the juror was not impartial or at least that the juror’s
impartiality is in reasonable doubt.” People v Miller, 482 Mich. 540, 550; 759 NW2d 850 (2008)
(quotation marks and citation omitted; second alteration in Miller). The Stokes Court explained:




                                                 -4-
       Where the jury considers extraneous facts not introduced in evidence, this
       deprives a defendant of his rights of confrontation, cross-examination, and
       assistance of counsel embodied in the Sixth Amendment. To establish that the
       jury was influenced in a manner requiring reversal, a defendant must prove (1)
       that the jury was exposed to an extraneous influence, and (2) that this extraneous
       influence created a real and substantial possibility that [it] could have affected the
       jury’s verdict. [Stokes, 312 Mich. App. at 187 (quotation marks and citations
       omitted).]

If a “defendant establishes this initial burden, the burden shifts to the people to demonstrate that
the error was harmless beyond a reasonable doubt.” People v Fletcher, 260 Mich. App. 531, 540;
679 NW2d 127 (2004) (quotation marks and citation omitted). The prosecution can establish
that the error was harmless beyond a reasonable doubt “by proving that either the extraneous
influence was duplicative of evidence produced at trial or the evidence of guilt was
overwhelming.” Id. (quotation marks and citation omitted).

         Here, the alleged extraneous influence was one of the jurors viewing Parker’s father in an
expensive, large vehicle. Juror Three observed Parker’s father outside the courtroom and
apparently made a comment about her observation to the other jurors. Thus, Parker established
the first requirement that the jury was exposed to extraneous influence. Juror Eight believed that
Juror Three let this observation influence her views. However, when interviewed by the trial
court, Juror Three expressly stated that she could be fair and impartial, was not biased one way
or another, and was not influenced in her “process” by the observation. Although Juror Eight
reported otherwise, Juror Three indicated that she merely made her statement in order to get
everyone back on track. The trial court found that the two jurors merely had different
perspectives and that it would not weigh Juror Eight’s credibility over Juror Three’s credibility.
See generally People v Galloway, 259 Mich. App. 634, 638; 675 NW2d 883 (2003) (“This Court
must give deference to the trial court’s factual findings, particularly where the credibility of
witnesses is involved.”). Moreover, the trial court emphasized that Juror Three, who was under
oath, indicated that she could be fair and impartial. Juror Eight and Juror Three both indicated
that they understood that they could only use the evidence presented in reaching a verdict. The
trial court reminded the jury that only evidence from the trial could be used in reaching a verdict,
that things heard or observed outside the courtroom were not evidence, and that sympathy or
prejudice must not influence the decision. See Mahone, 294 Mich. App. at 212 (“Jurors are
presumed to follow their instructions. . . .”). Therefore, on this record, Parker has not met his
burden of establishing that there was “a real and substantial possibility that [the extraneous
influence] could have affected the jury’s verdict.” Stokes, 312 Mich. App. at 187 (quotation
marks and citation omitted).

       Finally, Juror Eight only reported that she thought Juror Three was influenced, and she
reported that multiple jurors indicated that they could only consider the evidence. As explained
above, Juror Three and Juror Eight both reported an understanding of the rules, and the trial court
provided further instruction for the entire jury. Thus, only questioning Juror Three and Juror
Eight and instructing the jury as a whole—rather than questioning each individual juror—was
within the range of reasonable and principled outcomes. Mahone, 294 Mich. App. at 212. In
sum, the trial court did not abuse its discretion in retaining Juror Three and only questioning
Juror Three and Eight, and Parker was not denied a fair trial.

                                                -5-
Affirmed.

                  /s/ Stephen L. Borrello
                  /s/ Jane E. Markey
                  /s/ Michael J. Kelly




            -6-